DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“constraining mechanism” in claims 12 and 20, wherein “mechanism” is the nonce term, “configured to constrain the device from selecting paths other than the planned path” is the functional language and the limitation is not modified by any structure, and 
“feedback mechanism” in claim 13, wherein “mechanism” is the nonce term, “configured to indicate that an incorrect path has been selected” is the functional language, and the limitation is not modified by any structure.
“feedback mechanism” in claim 18, wherein “mechanism” is the nonce term, “configured to provide sensory feedback for deciding which of the diverging paths to take in accordance with the planned path” is the functional language, and the limitation is not modified by any structure.

Upon a review of the disclosure, the limitations correspond to the following structural elements as follows:
“constraining mechanism” in claims 12 and 20 corresponds to element 154, fig. 2 which is a haptic robotic controller that imparts constraining forces on the elongated medical device; and
“feedback mechanism” in claims 13 and 18 corresponds to visual indication on a display, audible alarm via a speaker or haptic feedback via vibrating, page 9, lines 8-24 of specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid /them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid /them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 7, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding each of Claims 1, 4, 6, 10, and 18, the limitations “permissible movements” and “impermissible movements” are not understood because they are subjective and undefined, i.e. what is permissible to one user may be different than what is permissible to another user. The specification does not give such term a special definition or provide an objective standard for interpreting the term. As such, the scope cannot be determined. See MPEP 2173.05(b)(IV). During examination, “impermissible movements” are interpreted to be those that diverge from the planned pathway and “permissible movements” are those that maintain the planned pathway.
Similarly, each of Claims 3, 13, 14, and 15 have limitations directed towards an “incorrect path” and “correct path”. These terms are subjective and have not been defined. During examination, it is assumed that matching the planned pathway is correct and not matching the planned pathway is incorrect.
In Claim 6, the limitation of “when an impermissible movement is selected” is confusing because the conditions that cause impermissible movement to be “selected” are not understood. It is noted that the claim does not require a step of “selection”. During examination, it is assumed that the elongated medical device is further moved into the pathway system in a direction not along the planned pathway, thereby creating impermissible movement.

Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roelle US Publication 20110319910 in view of US 2012/0289777 to Chopra.
Regarding claim 1, Roelle discloses a method, comprising:
determining a planned pathway to a target (par. 0054, planning a user-chosen navigation path, par. 0261 “the system can apply a wide range of existing path planning algorithms” to reach a target and avoid identified obstacles, as shown in fig. 60) through a three-dimensional image of a distributed pathway system (par. 0134, e.g. navigation through bronchial passage, a type of distributed pathway system, par. 0243; image displayed to a user for navigation, fig. 36; planned shape data overlaid on image for display, fig. 60, par. 0261);
introducing a shape sensing enabled elongated device into the pathway system (par. 0127, 0215 teach robotic surgery which implicitly requires introduction of the surgical device into the body, such as brochial passages, par. 0243; also see Figs. 2-4 for the shape sensing enabled elongated device);

comparing the shape of the elongated device with a shape of the planned pathway in the three-dimensional image to determine a location of the elongated device on the planned pathway (the real shape of the elongated device is determined and compared against a reference shape to determine a differential between the real shape and the reference shape, par. 0036); and
determining permissible movements of the elongated device at diverging pathways to maintain the elongated device on the planned pathway (par. 0220, 0221, 0232 wherein an error tolerance is defined to determine permissible movement (i.e. the error signal is sufficiently low) and used to maintain movement along the planned path; in a case where the elongated device is being navigated in a bronchial distributed pathway system, par. 0243, there are inherently divergent pathways within the bronchial tree as a transition between the trachea to left/right primary bronchus, from the primary bronchus to branches of secondary bronchus, to branches of tertiary bronchi, to branches of brochioles).
Although Roelle teaches navigation within the pulmonary veins (par. 0232) and bronchial passages (par. 0243) and overlaying the shape data on a three-dimensional image (e.g. fig. 60), Roelle does not expressly teach wherein the three-dimensional image includes a preoperative image volume including the pathways of the lung.
Chopra teaches navigating an elongated medical device along a planned path utilizing shape information (abstract). Pre-operative lung pathway images are acquired 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a pre-operative lung image, as disclosed by Chopra, for the purpose of planning a navigation path to a target in or near the lungs in order to aid in the correct location of the target (fig. 4 of Chopra) and display to a user for an intuitive image-guidance display (fig. 7 of Chopra).
Regarding claim 3, Roelle further disclosed wherein determining permissible movements includes computing constraints on the movements which result in an incorrect path being taken (haptic force feedback and/or robotic control, par. 0033,  0037 if outside an error tolerance, i.e. distance from the planned path, par. 0232).
Regarding claim 4, Roelle further discloses:
monitoring changes in the shape of the elongated device (par. 0039, 0036); and
warning a user of impermissible movements (par. 0033).
Regarding claim 6, Roelle further discloses restraining the elongated device when an impermissible movement is selected (haptic force control, par. 0033).
Regarding claim 7, Roelle further discloses restricting advancement other than for the permissible movements (haptic force control, par. 0033).
Regarding Claim 10, Roelle teaches the limitations as for Claim 1 above. Further, Roelle teaches wherein the planned path and permissible movements are computed by a processor (computer executes path planning algorithm, par. 0261; computer 6 
Regarding claim 11, Roelle further discloses wherein the memory further stored computer program code configured to register the elongated device with the three-dimensional image, executed by the hardware processor (the measured shape is displayed on a 3D model for viewing by the operator, par. 0155, 0174, 0221-0222, which implicitly requires registration to that frame of reference).
Regarding claim 12, Roelle further discloses a constraining mechanism (robotic controller) coupled to the elongated device and configured to constrain the device from selecting paths other than the planned path (robotic haptic force feedback, par. 0021, 0033, 0232).
Regarding claim 13, Roelle further discloses a feedback mechanism (haptic feedback, visual indicators on a display) configured to indicate that an incorrect path has been selected (par. 0033, 0230-0232, 0295-0296).
Regarding claim 14, Roelle further discloses that the feedback mechanism includes a visual or haptic indicator (par. 0033, 0230-0232, 0295-0296).
Regarding claim 15, Roelle further discloses wherein the feedback mechanism includes an indicator to provide a direction for correcting movement of the elongated device (force indicator, par. 0296; also visual alert, the measured shape is displayed on a 3D model for viewing by the operator, which would visually alert the user by virtue of looking at the screen, par. 0155, 0174, 0221-0222).

Regarding claim 17, Chopra further teaches pre-operative 3D lung pathway  images are acquired and used to plan the navigation path (fig. 4, par. 0035; the images are lung images, par. 0036).  
Regarding claims 18 and 20, the limitations are taught by Roelle as in the rejections of claims 1, 10, and 13 above.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-4, 6-7, 10-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 7, 9-10, 12-13, 16, 18-19, 21, 34-38 of copending Application No. 14/008187 in view of Roelle. 
Although the claims are not identical, the conflicting claims clearly teach all the limitations of the instant claims except for the “determining permissible movements” limitation of instant claims 1, 10, and 18. As explained in the rejection above, Roelle teaches a predetermined error tolerance of movements outside the planned pathway and therefore teaches the “determining permissible movements” limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the function of “determining permissible movements” in the conflicting claims to arrive at the instant claims in order to constrain the device along the planned path without deviating too much from the planned path.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not entirely persuasive. 
within the claim.  Consider that the scope of the claim remains unchanged when the word “permissible” is deleted from claim 1. The limits of the claim imposed by the word “permissible” are not understood because it has not received any definition within the claim language. Claim 3 attempts to further define “permissible” movements but introduces another subjective term, “incorrect” path. 
An option to remedy this issue is to delete “permissible” from claim 1. 
For Claim 3, this would overcome the issue, “wherein determining constrained areas on the movements which result in a deviation from the planned pathway.”
For claim 4, the following may be considered to resolve the issue raised, “The method as recited in claim [1] 3, further comprising: monitoring changes in the shape of the elongated device; and warning a user when the movements cause the elongated device to enter the constrained areas.”
3, further comprising restraining the elongated device when the movements cause the elongated device to enter the constrained areas.”
For claim 7, the following may be considered to resolve the issue raised, “The method as recited in claim 6, wherein restraining includes at least one of restricting advancement and restricting steering other than for the outside the constrained areas.”
	Analogous changes may be considered for the other claims.

	Regarding the 35 USC 103(a) rejection in view of Roelle and Chopra, Applicant argues Roelle does not teach or suggest “comparing the shape of the elongated device with a shape of the planned pathway in the three-dimensional image to determine a location of the elongated device on the planned pathway and determining permissible movements of the elongated device at diverging pathways within the distributed pathway system to maintain the elongated device on the planned pathway” as set forth in claim 1. Applicant describes the threshold comparison of Roelle as being directed only to the tip of the instrument, not the entire shape (page 10 of response). However, Roelle is also sensing the overall shape of the device, which would necessarily be taken into account for determining the position of the distal tip and therefore be part of the comparison. Chopra also teaches shape comparison. Roelle is utilizing a basic threshold comparison (i.e. deviation amount) from the planned pathway to determine the impermissible movements, not necessarily defining entire constrained areas, as 

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090137952 to Ramamurthy teaches navigating a catheter throughout a biological distributed pathway system using shape comparison (see Figure 9) which reads on many features of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799